DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is in response to Preliminary Amendment filed on 09/23/2020.
Claims 1-23 have been canceled.
Claims 24-43 are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24, in lines 9-10, recites “scheduling a scheduled delay,” which is unclear how a delay can be scheduled.  Perhaps, applicant intends to recite that a transmission (of something) is scheduled at a certain period time or delaying transmission for a certain time, e.g., par. [0035]. For instance, current disclosure discloses scheduling data for transmission according to uplink grant, e.g., par. [0116]. Clarification is respectfully required.

Claim 40, in lines 9-10, recites “standard timing,” which is unclear as no standard timing has been defined nor has timing been defined in the claims. The relative term is unclear. 
Claims 24, 33, and 40 recite “less than a 15duration of an entire communication resource,” however, the recitation is unclear because “communication resources” has not been define in the claims. Furthermore, the “duration of an entire communication resource” is undefined, and therefore unclear.
Claims 25-32, 34-39, and 41-43 inherit the same issues as claims 24, 33, and 40, and are rejected based on their dependency on claims 24, 33, and 40 respectively. 
In the examiner’s opinion, an amendment to independent claim 24 that would more accurately represent the Applicant's invention is necessary. If agreeable, then similar amendments need to be introduced for claim(s) involving the same issues as of claim 24, i.e. claims 33 and 40.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of  copending Application No. 15/953,235 (Wang et al). Although the claims at issue are not identical, they are not patentably distinct from each other because:
indicating a transmission delay for communicating with the base station over the wireless connection’ and the step of ‘indicating a transmission delay for communicating with the base station over the wireless connection’ of Instant claim 24 and each of the other steps are more broadly written.

Instant Application 17/040,794
Co-pending Application 15/953,235
24. (New) A method performed by a user device for location-based resource scheduling, the method comprising:


establishing a wireless connection with a base station, the base station providing a cell of a wireless network, the cell including multiple beams for communicating with multiple user devices;


10receiving, from the base station over a first beam of the multiple beams, a propagation delay message indicating a transmission delay for communicating with the base station over the wireless connection;
utilizing the transmission delay, scheduling a scheduled delay for a transmission of data by the user device, the scheduled delay spanning a duration of time that is less than a 15duration of an entire communication resource;


and beginning a transmission of data over the first beam, to the base station, after the scheduled delay such that the base station is projected to receive the data during a delayed reception window that begins at least one communication resource after a first reception window begins.
 1. (Currently Amended) A method performed by a user device for 5location-based resource scheduling, the method comprising:


establishing a wireless connection with a base station, the base station providing a cell of a wireless network, the cell including multiple beams for communicating with multiple user devices;


receiving, from the base station over a first beam of the multiple beams, a 10propagation delay message_ [[,]] based on the propagation delay message, 


scheduling a delay for a transmission of data by the user device over the first beam, the delay based on a location of the user device being outside of a standard distance from the base station along a path of the first beam;

and  15beginning the transmission of data over the first beam, to the base station, after the delay such that the base station is projected to receive the data during a delayed reception window including one or more communication resources, the delayed reception window beginning at least one communication resource after a standard reception window begins.


Instant claim 25 and copending Application claim 2 correspond except that copending claim 2 does not require identifying the location of device.
Instant claim 26 and copending claim 11 correspond.

Instant claim 28 and copending claims 6 and 7 correspond.
Instant claim 29 and copending claim 1 except it does require transmitting a first data stream over a first spatial layer; and transmitting a second data steam over a second spatial layer of Instant claim 29.
Instant claim 30 and copending claim 1 except it does require receiving, from the base station, a prompt for the user device to begin the transmission of data over the first beam, the prompt for transmitting data is part of an uplink grant of Instant claim 30.
Instant claim 31 and copending claim 1 except it does require before beginning the transmission of data over the first beam, receiving, from the base station, a prompt for transmitting data to the base station; and responsive to the prompt, beginning the transmission of data over a first frame after the scheduled delay of Instant claim 31.
Instant claim 32 and copending claim 14 correspond.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of  copending Application No. 15/953,235 (Wang et al). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Copending claim 14 is broader in scope and thus encompasses the subject of Instant claim 33.  Copending claim 14 doesn’t require the steps of ‘the first transmission delay spanning a duration of time that is less than a duration of an entire communication resource; 15transmitting a first propagation delay message to at least one user device of the first group of user devices over the first beam, the first propagation delay message indicating the first transmission delay’ of Instant claim 33 and each of the other steps are more broadly written.


Co-pending Application 15/953,235
33. (New) A method performed by a base station for location-based resource scheduling, the method comprising:




providing a cell of a wireless network, the cell including multiple beams for communicating with user devices;

5determining a first propagation delay for a wireless connection, over a first beam of the multiple beams and with a first user device of a first group of user devices, the first propagation delay based on a distance, along a path of the first beam, between the first user device and the base station;

calculating a first transmission delay, based on the first propagation delay, for a 10transmission of data over the first beam by the first user device, 
the first transmission delay spanning a duration of time that is less than a duration of an entire communication resource; 15transmitting a first propagation delay message to at least one user device of the first group of user devices over the first beam, the first propagation delay message indicating the first transmission delay;
and receiving, during the first delayed reception window, the transmission of data from the at least one user device of the first group of user devices.

determine a first propagation delay for a wireless connection, over a first 15beam of the multiple beams and with one a first user device of the user devices, the first propagation delay based on a distance, along a path of the first beam, between the one of the first user device devices and the base station;
transmit, via the one or more hardware-based transceivers, a first propagation delay message to the one of the first user device devices over the 20first beam, the first propagation delay message indicating a transmission delay, based on the first propagation delay, for a transmission of data over the first beam by the first user device, the transmission delay calculated such that the Page 7 of 15U.S. Pat. Appln. No.: 15/953,235Docket No. 20307500US base station is projected to receive the data transmitted by the first user device during a delayed reception window including one or more communication resources, the delayed reception window beginning at least one communication resource after a standard reception window begins;

and  5receive, via the one or more hardware-based transceivers and during the delayed reception window, the transmission of data from the one of the first user device devices based on the first propagation delay message.


Instant claim 34 and copending claim 14 correspond.
Instant claim 35 and copending claim 14 correspond.
Instant claim 36 and copending claim 16 correspond.

Instant claim 38 and copending claim 17 correspond.
Instant claim 39 and copending claim 14 correspond.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of  copending Application No. 15/953,235 (Wang et al). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Copending claim 8 is broader in scope and thus encompasses the subject of Instant claim 40.  Copending claim 8 doesn’t require the steps of ‘scheduling, utilizing the transmission delay, a scheduled delay for a transmission of data over a beam of the multiple beams to the base station, the scheduled delay spanning a duration of time that is less than a duration of an entire communication resource’ of Instant claim 40 and each of the other steps are more broadly written.
Instant Application 17/040,794
Co-pending Application 15/953,235
40. (New) A method performed by a user device for location-based resource scheduling, the method comprising:




establishing a wireless connection with a base station, the base station providing a cell of a wireless network, the cell including multiple beams for communicating with multiple user 5devices;
determining a propagation delay for communicating with the base station over the wireless connection;
determining a transmission delay accommodating the propagation delay for transmitting data over a beam of the multiple beams, the transmission delay relative to a 10standard timing for transmitting;
scheduling, utilizing the transmission delay, a scheduled delay for a transmission of data over a beam of the multiple beams to the base station, the scheduled delay spanning a duration of time that is less than a duration of an entire communication resource;
and beginning the transmission of data over the beam, to the base station, after the 15scheduled delay such that the base station is projected to 

establishing , the base station providing a cell of the wireless network, the cell including multiple beams for communicating with multiple user devices;
 15identifying data over a beam of the multiple beams, relative to a standard timing for transmitting, based on a location of the user device; 
20receiving a prompt for transmitting data to the base station; and  Page 5 of 15U.S. Pat. Appln. No.: 15/953,235Docket No. 20307500US begin transmitting the data over the beam, to the base station via the hardware-based transceiver, after the delay indicated by the propagation delay, the propagation delay configured to cause the base station to receive the data during a delayed reception window including one or more communication 5resources, the delayed reception window beginning at least one communication resource after a standard
 reception window begins.


Instant claim 41 and copending claims 9 and 10 correspond.
Instant claim 42 and copending claim 11 correspond.
Instant claim 43 and copending claim 8 correspond.

Allowable Subject Matter
Claims 24-43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 and under nonstatutory obviousness-type double patenting, set forth in this Office action and upon providing a proper and approved Terminal Disclaimer.
The following is an examiner’s statement of reasons for allowance:
Claims 24-43 are allowed because the closest prior art Sadiq et al (US 20200028768) discloses  techniques for determining a beam-specific timing advance for Round-Trip Time (RTT) estimation. In an aspect, a first node receives a plurality of beams transmitted by a second node on a wireless channel, selects a first beam from the plurality of beams for transmitting a timing response; Luo et al (US 20170374637) discloses a base station receiving a first measurement report from a user equipment (UE) that includes an indication of a measurement parameter associated with a first beamformed reference signal. The base station may receive additional measurement 
However, the closest prior either alone or in combination, fail to anticipate or render obvious a method and system comprising 10receiving, from the base station over a first beam of the multiple beams, a propagation delay message indicating a transmission delay for communicating with the base station over the wireless connection; utilizing the transmission delay, scheduling a scheduled delay for a transmission of data by the user device, the scheduled delay spanning a duration of time that is less than a 15duration of an entire communication resource; and beginning a transmission of data over the first beam, to the base station, after the scheduled delay such that the base station is projected to receive the data during a delayed reception window that begins at least one communication resource after a first reception window begins (claim 24), 5determining a first propagation delay for a wireless connection, over a first beam of the multiple beams and with a first user device of a first group of user devices, the first propagation delay based on a distance, along a path of the first beam, between the first user device and the base station; calculating a first transmission delay, based on the first propagation delay, for a 10transmission of data over the first beam by the first user device, the first transmission delay calculated such that the base station is projected to receive the data transmitted by the first user device during a first delayed reception window beginning at least one communication resource after a first reception window begins, the first transmission delay spanning a duration of time that is less than a duration of an entire communication resource; 15transmitting a first propagation delay message to at least one user device  and beginning the transmission of data over the beam, to the base station, after the 15scheduled delay such that the base station is projected to receive the data during a delayed reception window that begins at least one communication resource after a first reception window begins (claim 40), as defined in the specification, in combination with all other limitations in the claim(s) as defined by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210185632 to Manolakos et al: A user equipment (UE) or transmission reception point (TRP), receives and processes aggregated positioning reference signals (PRS) to increase the effective PRS bandwidth, thereby increasing positioning accuracy.
US 20210306895 to Chen et al: A terminal sends a measurement result report, where the measurement result report includes at least one group, the group includes the measurement results of the reference signals that can be simultaneously received by the terminal, and the measurement results are obtained by measuring the reference signals from the at least two different network node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JULIO R PEREZ/Primary Examiner, Art Unit 2644